Citation Nr: 0806876	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-20 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1957, and from January 1957 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an January 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In an April 2007 rating decision the RO granted the issue of 
entitlement to service connection for obstructive pulmonary 
disease (claimed as a lung disability), an issue which was on 
appeal before the Board. In light of the grant of service 
connection by the RO that issue is no longer in appellate 
status, and entitlement to TDIU is the sole remaining issue 
on appeal.
   
In December 2002, the veteran raised the issue of entitlement 
to service connection for disabilities affecting both knees. 
Service connection has been established for a left knee 
disability. As the issue of service connection for a right 
knee disability has not been adjudicated, it is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In December 2006, the Board remanded the case to the RO to 
obtain a VA medical opinion. The issue of entitlement to TDIU 
was remanded as an intertwined issue. In March 2007, a VA 
medical examination for an opinion regarding the veteran's 
claimed lung disability was performed.  In the medial 
opinion, the VA physician noted that the veteran had 
significant cardiac history that complicated his medial 
condition, adversely affecting his breathing. The physician 
also stated that it was unlikely that the veteran could 
obtain employment and/or maintain employment with his current 
lung disability.  

The veteran is not in receipt of service connection for a 
cardiovascular disorder, and the significance that the 
veteran's cardiovascular condition has on the veteran's lung 
disability in terms of his ability to obtain or maintain 
employment is uncertain. The veteran is in receipt of a 
combined 70 percent disability evaluation.  He is in receipt 
of a 60 percent disability evaluation for a total left knee 
replacement; a 10 percent disability evaluation for residuals 
of a fracture of the neck of the left humerus; a 10 percent 
evaluation for obstructive pulmonary disease; and an non 
compensable rating for residuals of a nasal fracture.  

It is apparent from review of the record that it is somewhat 
equivocal, and further medical information is necessary to 
evaluate the impact that the veteran's service connected 
disabilities have on his unemployability.  

Accordingly, the case is REMANDED for the following action:

1.   The veteran should be afforded a VA 
examination to determine whether the 
veteran's service-connected disabilities 
preclude him from obtaining and 
maintaining employment. The examiner's 
report must indicate that a review of the 
claims folder was made. The examiner 
should provide an opinion as to whether 
the service-connected disabilities alone 
preclude the veteran from securing and 
following substantially gainful employment 
consistent with his education and 
occupational experience, irrespective of 
age and any non-service-connected 
disabilities or health issues.

2.  Upon completion of the above requested 
development, the RO should readjudicate 
the issue of entitlement to a TDIU. All 
applicable laws and regulations should be 
considered. If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



